MEMORANDUM **
Victoria Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her applications for cancellation of removal and voluntary departure. We dismiss the petition for review.
We lack jurisdiction to consider Garcia’s challenges to the agency’s denial of cancellation of removal and voluntary departure based on its discretionary determination that Garcia lacks good moral character. 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i); Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005). We do not consider Garcia’s contentions regarding physical presence because her failure to establish good moral character is dispositive of her cancellation of removal claim. See 8 U.S.C. § 1229b(b)(1); Romero-Torres v. Ashcroft, 327 F.3d 887, 889 (9th Cir.2003) (an applicant must establish continuous physical presence, good moral character, and hardship to qualify for cancellation of removal).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.